


110 HR 5056 IH: Iran Diplomatic Accountability Act of

U.S. House of Representatives
2008-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5056
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2008
			Ms. Lee (for herself,
			 Ms. Woolsey,
			 Ms. Waters,
			 Mr. Olver,
			 Ms. Norton,
			 Mr. Kucinich, and
			 Mr. Hinchey) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To provide for the appointment of a high-level United
		  States representative or special envoy for Iran for the purpose of easing
		  tensions and normalizing relations between the United States and
		  Iran.
	
	
		1.Short titleThis Act may be cited as the
			 Iran Diplomatic Accountability Act of
			 2008.
		2.FindingsCongress finds the following:
			(1)On December 3, 2007, the National
			 Intelligence Estimate, representing the consensus view of 16 intelligence
			 agencies, concluded that Iran had once had a covert nuclear weapons
			 program.
			(2)The National Intelligence Estimate also
			 found that Iran had halted its covert nuclear weapons program in 2003 and that
			 this program remains frozen.
			(3)The NIE concluded
			 that Iran's leadership was quite sensitive to international views and wanted to
			 avoid international confrontation and made a cost-benefit
			 decision regarding whether or not to have such a program.
			(4)Serious concerns
			 still remain about the Government of Iran’s intentions and behavior with
			 respect to the development of nuclear weapons, especially regarding its fuel
			 enrichment program and the speed with which it might reconstitute its suspended
			 nuclear weapons program.
			(5)Hostile official
			 rhetoric exacerbates tensions and reinforces misunderstandings and animus
			 between the people of the United States and Iran.
			(6)The United States
			 should enlist the support of all interested parties to the region, including
			 the IAEA, to establish a program to ensure that Iran's nuclear weapons program
			 is terminated permanently, that its nuclear energy program is brought fully
			 under IAEA inspection and control, and that all diplomatic tools are utilized
			 to achieve these objectives.
			(7)A diplomatic solution that includes direct,
			 unconditional, bilateral, and comprehensive talks with the Government of Iran
			 is the only way to resolve long-standing tensions between the United States and
			 Iran.
			3.Appointment of
			 high-level U.S. representative or special envoy
			(a)AppointmentAt
			 the earliest possible date, the President shall appoint a high-level United
			 States representative or special envoy for Iran.
			(b)Criteria for
			 appointmentThe President
			 shall appoint an individual under subsection (a) on the basis of the
			 individual’s knowledge and understanding of the issues regarding Iran’s nuclear
			 program, experience in conducting international negotiations, and ability to
			 conduct negotiations under subsection (c) with the respect and trust of the
			 parties involved in the negotiations.
			(c)DutiesThe
			 high-level United States representative or special envoy for Iran shall—
				(1)seek to conduct direct, unconditional,
			 bilateral negotiations with Iran for the purpose of easing tensions and
			 normalizing relations between the United States and Iran;
				(2)consult with other
			 countries and international organizations, including countries in the region,
			 where appropriate and when necessary to achieve the purpose set forth in
			 paragraph (1);
				(3)act as liaison with United States and
			 international intelligence agencies where appropriate and when necessary to
			 achieve the purpose set for in paragraph (1); and
				(4)ensure that the
			 bilateral negotiations under paragraph (1) complement the ongoing international
			 negotiations with Iran.
				4.Office of
			 high-level U.S. representative or special envoyNot later than 30 days after the appointment
			 of a high-level United States representative or special envoy under section
			 3(a), the Secretary of State shall establish in the Department of State an
			 office for the purpose of supporting the work of the representative or special
			 envoy.
		5.Reporting to
			 Congress
			(a)ReportsNot later than 60 days after the high-level
			 United States representative or special envoy for Iran is appointed under
			 section 3, and every 180 days thereafter, the United States representative or
			 special envoy shall report to the committees set forth in subsection (b) on the
			 status and progress of negotiations conducted under section 3(c). Each such
			 report may, when necessary or appropriate, be submitted in classified and
			 unclassified form.
			(b)CommitteesThe
			 committees referred to in subsection (a) are—
				(1)the Committee on Appropriations, the
			 Committee on Foreign Affairs, the Committee on Armed Services, and the
			 Permanent Select Committee on Intelligence of the House of Representatives;
			 and
				(2)the Committee on Appropriations, the
			 Committee on Foreign Relations, the Committee on Armed Services, and the Select
			 Committee on Intelligence of the Senate.
				6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for each of fiscal years 2008 and 2009.
		
